United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                   November 8, 2006
                            FOR THE FIFTH CIRCUIT
                                                                 Charles R. Fulbruge III
                                                                         Clerk
                            _____________________

                                No. 03-30868
                            ____________________

                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                      v.

                            SAMMIE L. WILLIAMS,

                                           Defendant-Appellant.

                             __________________

             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 03-CR-30006-ALL
                           __________________

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     In our previous opinion in this case, we affirmed Appellant

Williams’s     conviction     and   sentence.     See   United    States     v.

Williams, No. 03-30868, 113 Fed. Appx. 620 (5th Cir. 2004) (per

curiam) (unpublished).         Following our judgment, the defendant



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                       1
timely petitioned the Supreme Court for a writ of certiorari

alleging for the first time in his petition that the use of the

mandatory    Sentencing     Guidelines      violated    his    Sixth    Amendment

rights.     The Supreme Court granted the writ, vacated defendant’s

sentence,    and   remanded     to   this    court     for    consideration    of

defendant’s sentence in light of its decision in United States v.

Booker, 543 U.S. 220 (2005).          We now reconsider the matter and

decide to reinstate our previous judgment affirming Williams’s

conviction and sentence.

       Absent extraordinary circumstances, we will not consider a

defendant’s Booker-related claims presented for the first time in

a petition for writ of certiorari.            United States v. Taylor, 409
F.3d 675, 676 (5th Cir. 2005).             Had Williams raised his Booker-

related claims in his initial appellate brief, this court would

have   reviewed    the    argument   for     plain   error.       Id.    at   677.

Williams concedes that he cannot show that any error affected his

substantial rights, as is required under our circuit’s plain

error review.      See United States v. Mares, 402 F.3d 511, 521-22

(5th Cir. 2005).         Because Williams fails plain error review, he

also fails to show extraordinary circumstances, which is a more

demanding standard.        Taylor, 409 F.3d at 677.




                                       2
      Williams's      structural-error      and         presumptive-prejudice

contentions    are    also    foreclosed.         See     United    States   v.

Martinez-Lugo, 411 F.3d 597, 601 (5th Cir. 2005); United States

v. Malveaux, 411 F.3d 558, 561 & n.9 (5th Cir. 2005).

      For the reasons stated above, our prior disposition remains

in   effect   and    we   REINSTATE   OUR   EARLIER      JUDGMENT    affirming

Williams’s conviction and sentence.




                                      3